Citation Nr: 1205068	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  98-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from February 1983 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board previously remanded this matter in September 2003, October 2008, and October 2010.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A veteran is presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2011).  Moreover, a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

In order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) a veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397.

Service treatment records reflect that asthma was not noted on the enlistment examination.  Records show that the Veteran was seen in sick call in May 1983 with complaints of wheezing and trouble breathing.  

In this case, the Veteran was afforded a VA examination in April 2010, and an addendum opinion was obtained in March 2011.  The VA examination reports indicate that the Veteran reported a history of asthma prior to service.  The Veteran reported that he was diagnosed with asthma as an infant and that his asthma recurred when he was in high school.

The VA examiner did not address whether the Veteran's asthma clearly and unmistakably existed prior to service and, if so, whether it clearly and unmistakably was not aggravated during service.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a remand is warranted in order to obtain an addendum opinion addressing this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who provided the April 2010 VA examination and the March 2011 addendum opinion.  The examiner should review the claims file in its entirety.  The examiner should note in the opinion that the claims file was reviewed.

2.  The examiner should provide an opinion regarding the following:

a.  If the onset of asthma was before service, does the evidence show that such disorder clearly and unmistakably preexisted service? 

b.  If the disorder clearly and unmistakably preexisted service entrance, does the evidence clearly and unmistakably show that the asthma did not worsen during service?  The examiner should provide a rationale for the opinion.

c.  If the onset of asthma was not before service, is it at least as likely as not (50 percent or greater probability) that the asthma was incurred in service?  

3.  If the examiner who performed the prior VA examinations is not available to provide an opinion, then another VA physician should review the claims file and provide the requested opinion.

4.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


